DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
In response to the amendment filed March 30, 2021, amended claim 37; canceled claim 44 and new claims 67-71 are acknowledged. The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
no discernible delineation between each of the plurality of layers” which lacks support in the specification.   Paragraph 0088 states that the converting material (i.e. phosphor) may be volumetrically disposed in a substrate to effectively form a homogenous composite.  Paragraph 0089 further states an example of the converter is made by extruding the converting material as a “multilayered composite, such that the solid composite can be made with between 2 and 500000 layers.  However, there is no disclosure of the “homogenous composite” being a “single volumetrically monolithic structure with no delineation between each of the plurality of layers” as claimed.   Appropriate clarification and correction is required.  
Claim 69 recites “wherein a length of the homogeneous composite substrate is substantially the same as a width of the homogeneous composite substrate, the length being along a direction of the light coming from the head unit and the width being perpendicular to the length” which lacks support within the specification . There is no disclosure with respect to the desired dimensions of the substrate.  Paragraph 0093 discloses that performance metrics may be varied by varying the thickness and diameter of the converter, however there is no disclosure with respect to the length and width of the substrate as claimed.   Fig 22 appears to show a square shaped substrate, however drawings are not evidence of actual proportions and may not be relied upon to show particular sizes if the specification is silent on the issue.  Appropriate clarification and correction is required.  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites “wherein the plurality of layers is combined to form the homogeneous composite substrate such that the homogenous composite substrate is a single volumetrically monolithic structure with no discernible delineation between each of the plurality of layers” which is unclear in view of independent claim 37.  Claim 37 requires a plurality of layers which form a homogenous composite.  Thus, it is unclear how a plurality of layers form a composite if there is no discernible delineation between each of the plurality of layers?   If there is no discernible delineation between each of the plurality of layers, then there would not be a plurality of layers, but rather a single substrate “block” with phosphor volumetrically disposed therein.   Appropriate clarification and correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-43, 45-46, 49-51, 56-57, 59-60, 65-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 7,091,661 to Ouderkick et al. in further view of U.S. Patent No. 8,723,936 to Amling et al.
In regard to claims 3, 45, 63, Dunk-Jacobs et al. disclose a wireless medical imaging system comprising; a head unit 140 comprising: a head unit case having an external surface defining an internal surface defining an internal cavity, the external surface having a first aperture and a second aperture; an integrated light source 152 extending from within the internal cavity into the first aperture and configured to transmit light from the head unit through the first aperture; an image sensor 144 configured to detect an image transmitted into the head unit through the second aperture; a wireless transceiver 146; a central processing unit disposed within the internal cavity of the head unit; and a user-input component 150 disposed on the external surface. Dunk-Jacobs et al. disclose a wireless medical imaging system wherein light sources are provided to illuminate a surgical site but are silent with respect to the light source comprising the specific features as claimed in the instant 
In further regard to regard to claim 37, Dunk-Jacobs et al. and Ouderkick et al. disclose a wireless medical imaging system comprising wherein the integrated light 
In regard to claim 38, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the emissive radiation source operates in the range of 400 nm to 480 nm (col. 9 In 39-60).
In regard to claim 39, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the optical element may either collimate, convergently focus, or divergently focus the emissive radiation source emissions onto the converter source (col. 8 In. 49-65, Fig. 11, where concentrator elements 100-c are shown between the LED 12, SP reflector 104, phosphor 102, and LP reflector 106 and enhance collimation or focusing).
In regard to claim 40, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the optical reflector redirects omnidirectional light into a desired optical path (col. 8, In 49-col. 9 In 16, Fig. 11, wherein UV light that leaks through the phosphor and visible light emitted upwardly has a wide angle spread, but is converted 
In regard to claim 41, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the converter converts the emissions from the emissive radiation source to emissions of different wave length, a narrower spectrum, or a broader spectrum, of non-coherent radiation (col. 7, In 64-67, col. 9 39-40, discussing phosphors converting light from one wavelength to another).
In regard to claim 42, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the filter eliminates any emission from the emissive radiation source that has not been converted by the converter as well as optionally further conditioning the emitted light (col 11, In. 22-50, LED phosphor emission passes through filter to excite phosphor, thus eliminates non-converted emissions).
In regard to claim 43, Dunk-Jacobs et al., as modified by Ouderkick et al., disclose wherein the emissive geometry of the emitted radiation spectrum from the device may be further conditioned, directed, focused, collimated, reflected, refracted, diffracted, or otherwise modified with the inclusion of suitable optical components col. 8 In. 49-66, enhance collimation and focusing of light).
In regard to claim 46, Dunk-Jacobs et al. disclose a wireless medical imaging system wherein the integrated light source comprises a solid state light source that can produce continuous spectrum white light; and/or output of the integrated light source has a spectral bandwidth that is nominally 480 nm to 775 nm. (See Col. 6, lines 42-59).
In regard to claim 49, Dunk-Jacobs et al. disclose a wireless medical imaging system, wherein the central processing unit manages at least one of the integrated light source, the image sensor, or the wireless transceiver cavity (see Figs. 7-10 and Col. 5, Line 31 - Col. 6, Line 41).
In regard to claim 50, Dunk-Jacobs et al. disclose a wireless medical imaging system, wherein the second aperture comprises a connector configured for connection of an endoscope to the head unit case wherein the second aperture comprises a connector configured for connection of an endoscope to the head unit case (see Figs. 7-10 and Col. 5, Line 31 - Col. 6, Line 41).
In regard to claim 51, Dunk-Jacobs et al. disclose a wireless medical imaging system, wherein the head unit further comprises a window, the window being disposed within the second aperture and configured to allow the image to pass therethrough (see Figs. 7-10 and Col. 5, Line 31 - Col. 6, Line 41).
In regard to claim 56, Dunk-Jacobs et al. discloses a wireless medical imaging system, wherein the first aperture is adjacent to the second aperture (see Figs. 7-10 and Col. 5, Line 31 - Col. 6, Line 41).
In regard to claim 57, Dunk-Jacobs et al. discloses a wireless medical imaging system, wherein the first aperture is disposed on an imaginary plane and the second aperture is disposed on the imaginary plane (see Figs. 7-8).
In regard to claim 59, Dunk-Jacobs et al. discloses a wireless medical imaging system, wherein the integrated light source does not extend distally past the imaginary plane (see Figs. 7-8).
In regard to claim 60, Dunk-Jacobs et al. discloses a wireless medical imaging system, wherein the head unit is configured to provide illumination to an area of interest by connection of an external light cable 130, the external light cable having a first end and a second end, the external light cable being connected to the head unit at the first end and to an endoscope at the second end such that the light is transmitted from the integrated light source, through the external light cable and the endoscope, to the area of interest (See Figs 7-8).
In regard to claim 65, Dunk-Jacobs et al., as modified by Ouderkick et al., discloses a wireless medical imaging system, wherein the volumetric spectrum converter includes one or more phosphors, each with a particular particulate size providing an emission of radiation that is of a stable or variable wavelength (see col. 2, lines 32-40, col. 6, lines 17-20, col. 12, lines 12-30, col. 9, lines 34-36, discussing a phosphor blend [two or more phosphors] can comprise phosphor particles in the 1 -25 micron size range dispersed in a binder) providing an emission of radiation that is of a stable or variable wavelength (col. 9, lines 42-47, wherein phosphor materials with high stability under 300-470nm radiation are preferred).
In regard to claim 67, Dunk-Jacobs et al., as modified by Ouderkick et al., wherein the homogenous composite substrate is comprised of poly(methyl methacrylate) (PMMA) (see Col. 5, Lines 58-67 of Ouderkick et al.).
In regard to claim 68, Dunk-Jacobs et al., as modified by Ouderkick et al., wherein the plurality of layers is combined to form the homogeneous composite substrate such that the homogenous composite substrate is a single volumetrically monolithic structure with no discernible delineation between each of the plurality of 
In regard to claim 69, Dunk-Jacobs et al., as modified by Ouderkick et al., wherein a length of the homogeneous composite substrate is substantially the same as a width of the homogeneous composite substrate, the length being along a direction of the light coming from the head unit and the width being perpendicular to the length (see Col. 2, Lines 32-40, Col. 6, Lines 17-20 and Col. 12, Lines 12-30 of Ouderkick et al.).
In regard to claim 70, Dunk-Jacobs et al., as modified by Ouderkick et al., wherein the emissive radiation source is a laser (See Col. 12, Lines 6-11 of Ouderkick et al.).
In regard to claim 71, Dunk-Jacobs et al., as modified by Ouderkick et al., wherein the volumetric spectrum converter does not have any defects including voids, entrapped gas, air bubbles, adulterating particulate of any material other than those purposely desired, or entrapped liquid of any sort, either vapor or liquid state, larger than 1 micron (see Col. 2, Lines 32-40, Col. 6, Lines 17-20 and Col. 12, Lines 12-30 of Ouderkick et al.).
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 7,091,661 to Ouderkick et al. in further view of U.S. Patent No. 8,723,936 to Amling et al. in further view of U.S. Patent Application Publication 2010/0298711 to Pederson et al.
In regard to claim 48, Dunk-Jacobs et al., Ouderkick et al. and Amling et al. disclose a wireless medical imaging system comprising a wireless transceiver (see rejections above) but are silent with respect to wherein the wireless transceiver of the .
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 7,091,661 to Ouderkick et al. in further view of U.S. Patent No. 8,723,936 to Amling et al. in further view of U.S. Patent No. 2014/0275763 to King et al.
In regard to claims 52-54, 61-62 and 64, Dunk-Jacobs et al., Ouderkick et al. and Amling et al.. disclose a power source 148 within the head unit of the device but are silent with respect to wherein the head unit case defines an external cavity which is configured to receive the battery. King et al. teach of an analogous endoscopic device wherein a handle comprises an external cavity which is configure to removable receive a control module 112 therein, wherein the control module comprises a rechargeable battery, among other features such as the external cavity extending away from the head unit (See Fig. 4 and paragraphs 0065-0066). It would have been obvious to one skilled .
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 7,091,661 to Ouderkick et al. in further view of U.S. Patent No. 8,723,936 to Amling et al. in further view of U.S. Patent Application Publication 2014/0320677 to Jarvenpaa et al.
In regard to claim 55, Dunk-Jacobs et al., Ouderkick et al. and Amling et al. disclose a wireless medical imaging system comprising a wireless transceiver (see rejections above) but are silent with respect to wherein the wireless medical imaging system further comprises a remote receiver unit, the remote receiver unit comprising: a receiver unit case; a wireless transceiver; a central processing unit; and a communications interface; wherein the receiver unit case has an internal cavity that contains the wireless transceiver of the remote receiver unit, the central processing unit of the remote receiver unit, and the communications interface. Jarvenpaa et al. disclose wherein the wireless medical imaging system further comprises a remote receiver unit (a portable electronic device 100 (a remote receiver); figure 5, paragraph [0086]), the remote receiver unit comprising: a receiver unit case (the portable electronic device 100 includes a case, such as a case of a smart phone; figure 5, paragraph [0086]); a wireless transceiver (a wireless transceiver 406; figure 5, paragraph [0087]); a central processing unit (a processor 410 (central processing unit); figure 5, paragraph .
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 7,091,661 to .
In regard to claim 58, Dunk-Jacobs et al., Ouderkick et al. and Amling et al. disclose a wireless medical imaging system comprising a wireless transceiver (see rejections above) but are silent with respect to wherein the second aperture is threaded. Kazakevich et al. teach of an analogous endoscope coupler comprising a threaded connection between the handle and the endoscope unit (See Figs. 1-5). Kazakevich et al. demonstrate threaded connections were well known in the art at the time the invention was filed and it would have been obvious to modify the coupler of Dunk-Jacobs et al., Ouderkick et al. and Amling et al. to include a threaded aperture to ensure a secure connection between the two components as is well known in the art.
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,442,167 to Dunk-Jacobs et al. in view of U.S. Patent No. 7,091,661 to Ouderkick et al. in further view of U.S. Patent No. 8,723,936 to Amling et al. in further view of U.S. Patent Application Publication No. 2015/0115302 to Eder et al.
In regard to claim 66, Dunk-Jacobs et al., Ouderkick et al. and Amling et al. disclose a wireless medical imaging system comprising with a volumetric converter (see rejections above) but wherein the volumetric spectrum converter possesses a ratio of converting material to the homogeneous composite substrate between 5% and 15%. Osram teaches of an optoelectronic device having a converter layer (abstract) and teaches the converter possesses a ratio of converting material to the substrate between 5% and 15% by volume (para. 95, discussing the converter particles may be present from 1 to 50 percent by volume in relation to the other material) (See paragraph 0072). .
Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the homogenous composite comrpsing a single uniform material with no discernible layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  A broadly as claimed, Ouderkick et al. teach an integrated light source comprising a volumetric spectrum converter including a plurality of layers forming a homogeneous composite substrate with a plurality of suspended particles positioned within each of the plurality of layers such that the plurality of suspended particles are volumetrically disposed throughout the homogeneous composite substrate (see Col. 2, Lines 32-40, Col. 6, Lines 17-20 and Col. 12, Lines 12-30).  Specifically, the layer of phosphor may be formed in a continuous uniform pattern, as dictated by the procedure at hand.  In other words, if uniform, continuous layers of phosphor film are provided, a homogenous composite subset would undoubtedly be formed.  The rejections in view of Ouderkick et al.
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
4/1/2021